Title: To George Washington from William Augustine Washington, 23 March 1798
From: Washington, William Augustine
To: Washington, George



My dr sir
Haywood March 23th 1798

Your truely affectionate & friendly Letter by Mr Rice I have recd be pleased to accept my most grateful acknowledgements, for your kind condolence in my late misfortunes: The mysteries and decrees of an allwise Providence, are unsearchable to short sighted Mortals; and it behooves us, & becomes our duty to be resigned to the Divine Will; this has allways been a consolation to me under every affliction—my remaining children are a great comfort to me, and I am sincerely thankful to Almighty God for that Blesing.
Your Ideas of the Education of youth agree exactly with mine; I shall certainly send them to a publick Seminary as soon as I conceive the judgment is so formed; that pride & emulation will be a spur to the acquirement of knowledge—in the mean time I shall endeavour to provide them with a good instructor; I expect one from Cambridge this Spring.
I have made particular inquiries for Flower Barrel Staves, & find there is no person in this Neighbourhood who has any, or are in the practice of getting; Genl Lee owns a good quantity of Timber Land, & I have understood, he intended to get Staves this year for Market, he is at present at Alexandria, I have not seen him, & do not know what he would ask for them—I expect you⟨r⟩ best plan would be to write to some one at Norfolk or the Great Bridge, where there would be a certainty of contracting, & probably upon better terms, & with a greater certainty of not being disappointed—I fear from present prospects Corn will be low this year, the most I have had offered me has been 18/ delivered in Alexandria, but on a long Credit, Mr Wm Wilson has offered me 15/ to be taken from my landing, but on Ninty days Credit—I am at a loss to determine, whether to accept the present offers, or to wait longer—much I suppose will depend upon the prospect of our negotiations with France, & I am so out of the way of Public information, that I

have never heard the event of their negotiations, or whether any communications has been made from our Commissioners to the Executive.
I did receive your Letter of the 14th of Novr 1796, inclosing a Copy of Sir Isaac Heards Letter to you, respecting the Genealogy of our family, at the time I recd it I was extremely ill and confined to my bed with a severe fit of the gout; however in that situation Genl Lee called to see me on his way to Philadelphia; I desired him to inform you that I had recd your Letter & that I should attend to your request; & having heard that Mr Herbert of Alexandria, had found among the papers of Colo. Carlile, (who was one of the Executors of my Uncle Lawrance Washington) a paper containing a Genealogical description of our Family from their first coming over to America, I requested of Genl Lee to apply to Mr Herbert for it, & if he could obtain it to take it on to you—as soon as I recovered I pursued my inquiries here, by examining of all my papers, the Tomb Stones at the Burial ground of our Ancestors, and could find nothing which lead to an investigation—I then wrote to Mr Lawrance, & Robt Washington of Chotanck; I got very little information from them, they said that they always understood that they were decended from Lawrence, who came over with John, our Ancestor; but Mr Robt Washington sent me word, that he understood, that Mr John Washington near Leeds, had a Genealogical Table of the Family from the first coming over of our Ancestors[.] I immediately wrote to a Mr Balmain, who married one of Mr J. Washingtons Daughters, & who had administered upon the Estate; requesting that he would examine his Testators papers & if he could find such a paper, that he would let me have it, or a Copy of it, soon after he was to see me, & informed me that he had looked over the greater part of the papers, but had not discovered such a paper, but if he should meet with it he would certainly send it to me—soon after he removed into your Neighbourhood & I have never seen or heard from him since; This information I requested Mr Bushrod Washington to give you last summer, when he went from here to Mt Vernon; I shewed him your Letter to me, & communicated my researches to him, & he promissed me that he would inform you of the results; I fear you will find some difficulty in complying fully with Sir Isaac Hear[d]s request as to Lawrance, unless you could find out where he lived & died; his will I suppose is on record; which would shew nearly

about the time he died; If I can get any further information on the subject I will immediately communicate it to you.
You request to know where Mrs Washington is, & whether she had recd your Letter by Post in answer to hers—she is at present at Bushfield & when I last heard from her in tolerable health; she did recive your Letter by Post, whilst she was here—She is greatly to be pitied; the many & severe losses she has lately met with, has been a severe tryal to her fortitude and resignation; & should my worthy Friend Mr Corbin Washington loose his Wife, it will certainly be another severe trial to her resignation to the divine Will: but I trust in God she may yet recover, as we have had some late Letters from Corbin mentioning that he thinks she is better, & may recover. My sincere respects to Mrs Washington, and wishing you both health & happiness, I conclude My dr sir Your Sincere & Affe. Nephew

Wm Augt. Washington


P.S. we are at present, in this Neighbourhood, entirely cut off from the Public post, last year we had a private rider to Port Royal, & got our Letters & papers regularly, at present we have none, & my nearest post office at present is at the X roads about 6 miles below Westmoreland Ct House, the Cross post from Fredericksbg goes down on the South side of Rapak & crosses at Tapahannock & comes up no further than the Cross roads in Westmd any Letters to me you will be pleased to direct via Fredericksbg to be put in to the Westmoreland Mail; or, by the cross post from Fredericksburg to the post office in Westmoreland County.


W. A. W.
